Citation Nr: 1122960	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  09-49 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to separate disability evaluations for service-connected posttraumatic stress disorder (PTSD) and major depression.


REPRESENTATION

Kenneth M. Carpenter, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and a friend


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran had active service from November 1965 to November 1967, including service in the Republic of Vietnam from April 1966 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a travel Board hearing held in March 2011.  A transcript of the hearing testimony is of record.

At the March 2011 hearing, the Veteran reported that on the morning of the hearing, he was informed by his attorney, Mr. Carpenter, that Mr. Carpenter no longer represented.  The Board notes that the Veteran and Mr. Carpenter executed an attorney-fee contract for representation.  Throughout the appeal, Mr. Carpenter has acted on the Veteran's behalf, including after the appeal was certified to the Board in December 2010.  Under 38 CFR § 20.608 (2010), there are restrictions on a representative's right to withdraw where the representative has previously agreed to act as representative in an appeal.  After the agency of original jurisdiction has certified an appeal to the Board, a representative may not withdraw services as representative in the appeal unless good cause is shown on motion.  In brief, such motions must be in writing and include specific information, such as the reason why withdrawal should be permitted, and a signed statement certifying that a copy of the motion was sent by first-class mail, postage prepaid, to the appellant.  See 38 CFR § 20.608(2).  Here, Mr. Carpenter has not submitted a good cause motion to the Board explaining why withdrawal should be permitted.  Accordingly, the Board finds that he remains the Veteran's representative and the Board has therefore designated him as such on the title page of this decision. 



FINDINGS OF FACT

1.  The Veteran has a 100 percent rating assigned for his psychiatric disability, which encompasses both major depression and PTSD.

2.  The criteria for the rating of major depression and of PTSD are the same and the manifestations of each are the same.


CONCLUSION OF LAW

Separate total evaluations for major depression and PTSD are not warranted.  38 C.F.R. §§ 4.14, 4.130, Diagnostic Codes 9434 and 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that no action is necessary with respect to the VA's duty to notify and duty to assist obligation with the respect to the claim as it is the law applied to the undisputed evidence in this case that is dispositive.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the March 2011 hearing, the undersigned VLJ sought to fully clarify the issue on appeal.  The hearing discussion did not reveal any potentially relevant evidence that may not have been submitted.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to this claim.  The VLJ also noted that the Veteran's attorney was not present at the hearing; however, the Veteran indicated that he wished to proceed with the hearing unrepresented.  He has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

Service connection is in effect for a psychiatric disability characterized as PTSD and major depression.  In a July 1999 rating decision, the RO granted service connection for PTSD and assigned an initial 30 percent rating for the condition, effective May 26, 1995.  In an October 2006 rating decision, the RO increased the evaluation of the Veteran's PTSD to 50 percent, effective January 3, 2006.  In a March 2007 decision, the Board granted service connection for major depressive disorder, and in a May 2007 rating decision implementing the Board's determination, the RO assigned a 70 percent rating for the Veteran's PTSD, effective May 26, 1995.  Finally, in a June 2008 rating decision, the RO recharacterized the Veteran's service-connected psychiatric disability as PTSD and major depressive disorder and assigned a single 100 percent disability rating, effective May 26, 1995.  

The Veteran argues that separate ratings are warranted for the PTSD and major depression such that he would qualify for special monthly compensation.  The Board notes that a claim for entitlement to special monthly compensation was denied in an unappealed December 2008 rating action.

With respect to mental health disorders, the amount of impairment is measured by the social and occupational difficulties caused by the Veteran's disorder.  See 38 C.F.R. § 4.130.  Although different diagnostic codes are used for different disorders, almost all psychiatric disorders are rated based on the same criteria.  Id.

Ordinarily, separately diagnosed injuries are rated individually.  Because disability compensation is based on the entire person of the Veteran, the ratings are then combined into a single rating as set forth at 38 C.F.R. § 4.25 to determine the overall impairment of the Veteran.  Consistent with that rationale, there is an exception to the ordinary process of separately rating and then combining ratings: VA regulations caution against making multiple awards for the same physical impairment simply because that impairment could be labeled in different ways.  38 C.F.R. § 4.14.  It is the Veteran's overall disability that is relevant, not the name of the causative disorder or disorders.  When two ratings covering the same disability are combined, it is called "pyramiding." Id.

Here, the rating criteria for PTSD (Diagnostic Code 9411) and the rating criteria for major depression (Diagnostic Code 9434) are exactly the same under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130 (2010).  Under the rating criteria in effect for psychiatric disorders prior to November 7, 1996, the rating criteria for these disabilities were also the same.  See 38 C.F.R. §§ 4.130, 4.132 (1996).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that two defined diagnoses constitute the same disability for purposes of section 4.14 if they have overlapping symptomatology.  See Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009).  While the Court noted it was possible for two mental disabilities to have different symptoms and therefore be evaluated separately, if the manifestations of the two mental disabilities were the same, a separate evaluation was not warranted.  

Here, as in Amberman, the Veteran's PTSD and major depression are evaluated under the same rating criteria, and as such the symptomatology associated with the disorders would be consequently and necessarily duplicative and overlapping.  Accordingly, there is no basis for separate evaluations.  See Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

ORDER

Entitlement to separate disability ratings for PTSD and major depression is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


